Citation Nr: 1646940	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for right middle finger proximal interphalangeal (PIP) joint sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active duty service from December 1981 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right middle finger proximal interphalangeal joint sprain, evaluated as noncompensable, effective August 25, 2010.  

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  The Veteran's right middle finger proximal interphalangeal joint sprain has been manifested by painful noncompensable limitation of motion, arthritis and functional impairment.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, and no higher, for right middle finger proximal interphalangeal joint sprain have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5226, 5229 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's increased rating claim arises from his disagreement with the initial noncompensable rating assigned after the grant of service connection.  Once service connection was granted, the intended purpose of Veterans Claims Assistance Act of 2000 notice was served and additional 38 U.S.C.A. § 5103(a) notice is not required concerning "downstream" elements of a service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist has been satisfied.  Identified and available treatment records have been associated with the claims file.  The Veteran's right middle finger has been examined by VA, most recently in April 2015.  

Initial Compensable Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition.  38 C.F.R. §§ 3.102, 4.3; see Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, on appeal is the initial evaluation, and as such, the severity of the disability is to be considered during the period from the initial assignment of the noncompensable rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the April 2012 rating decision on appeal, service connection for right middle finger proximal interphalangeal joint sprain, was granted, and an initial noncompensable rating was assigned, effective August 25, 2010, under DC 5229, contemplating limitation of motion of the middle finger. 38 C.F.R. § 4.71a, DC 5229.  

The Veteran's right middle finger is currently rated pursuant to 38 C.F.R. § 4.71a, DC 5229. 

With regard to limitation of function of the middle finger, there are two DCs that must be considered.  Under DC 5226, a maximum disability rating of 10 percent may be assigned for favorable or unfavorable ankylosis of the middle finger of either the major or minor hand.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A disability is to be evaluated as unfavorable ankylosis, if both the metacarpal phalangeal joint (MP) or the proximal interphalangeal joint (PIP) of a digit are ankylosed; or if only the MP and the PIP joints is ankylosed and there is a gap of more than two inches (5.1 centimeters) between the fingertips and  the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  Whereas, a disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a (2015), DCs 5216-5230, Note 3.  

Additionally, 38 C.F.R. § 4.71a (2015), DC 5229 contains the diagnostic criteria for limitation of motion of individual digits.  38 C.F.R. § 4.71a (2015), DCs 5216-5230.  For limitation of motion in the middle finger, if there is a gap of less than one inch (2.5 centimeters) between the fingertip and the palm crease, with the finger flexed to the extent possible, then it is given a 0 percent rating.  38 C.F.R. § 4.71a, DC 5229 (2015).  However, if there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees, then a 10 percent rating is warranted.  Id.  There is no differentiation between the ratings assigned for the major and minor hands under Diagnostic Code 5229.  

Also, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2015).  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  
38 C.F.R. § 4.45(f) (2015).

When evaluating musculoskeletal disabilities that are at least partly rated on the extent of is limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, premature/excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups", assuming these factors are not already contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Although 38 C.F.R. § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not just limited to cases where there is arthritis).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id; see 38 C.F.R. § 4.40.  

The Veteran underwent a VA examination of the right middle finger in October 2011.  The history revealed infection in the right middle finger in military service and that the range of motion had decreased since that time.  The Veteran was right hand dominant.  Examination showed limitation of motion or evidence of painful motion for the right long (middle) finger.  Finger flexion showed no objective evidence of painful motion.  He had a gap of less than 1 inch (2.5 cm) of the long (middle) finger, with painful motion beginning at this point.  There was no limitation of extension of the long finger.  There was less movement than normal, pain on movement, 4/5 hand grip, and arthritis of the right long finger shown.  His finger condition did not impact his ability to work.  

In February 2012, the Veteran underwent an additional VA examination.  He was diagnosed with right middle finger PIP sprain.  There was no objective evidence of painful motion.  He had a gap of less than 1 inch (2.5 cm) between his right long finger and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with his fingertip.  The right middle finger exhibited less movement than normal, weakened movement, excess fatigability, pain on movement and swelling.  His right hand grip was 4/5.  Again, imaging studies showed right hand arthritis.  

The Veteran was seen by VA in September 2014.  He stated he had a painful right hand.  He complained that he hurt his right middle finger when he was in the service.  He indicated that his finger was "messing up" and "turning."  He stated that if he held his hand straight, his right middle finger rotated up.  He stated that this structural change made it difficult to use his right hand; difficult to grasp things; and he had to hold his cane with his other 3 fingers and thumb while holding his middle finger straight.  He reported constant pain that he rated 6/10; he complained of sharp burning sensation and stated he had to keep shaking his hand.  He indicated that he had a TENS unit which provided some relief because it "distracts my mind."

The Veteran underwent a VA examination in April 2015.  He was diagnosed with right middle finger strain.  He complained of a regular "stinging pain", along with numbness and deformity.  He reported shaky handwriting and dropping dishes with his right hand.  He took medications for his right hand pain.  He had limited range of motion and associated pain that decreases his ability to perform fine movements with his dominant right hand.  He had tenderness with palpation of the DIP and PIP joints of the right middle finger.  He reported additional functional limitation with repeated use over time; however, this was not demonstrated on the date of the examination.  Examination showed his right hand grip was 4/5.  There was no muscle atrophy or ankylosis of his right hand.  The Veteran used a brace of the hand and it was used on a regular basis.  On this examination, the examiner stated the Veteran had imaging studies but there were no abnormal findings shown.  He reported that the Veteran's right middle finger condition negatively impacted his ability to work.  

In January 2016, the Veteran testified at a videoconference hearing before the undersigned VLJ.  The Veteran testified that he received treatment for his right middle finger at the Columbia, South Carolina VA Medical Center and the Florence VA outpatient treatment clinic (VAOPTC).  He reported that he was provided a brace and medication hoping that this would ease the pain of the right middle finger and that the brace would give his right hand support.  This did not occur and he stated that he could not touch his right middle finger more than 1/2 inch or 1 inch from his palm.  He testified that he had no strength to hold anything, loss of movement, and loss of strength.  He related that he was in receipt of Social Security Administration (SSA) disability benefits, but his right middle finger was not part of his SSA benefits.  He also testified that he was unable to use a keyboard because of his right middle finger.  

Based on the evidence of record, and considering the Veteran's complaints of pain, lack of strength, and limited motion, his right middle finger PIP joint sprain is productive of no more than painful motion, of the right middle finger, warranting no more than a 10 percent rating under 38 C.F.R. § 4.59, and entitling the Veteran to the minimum compensable (10 percent) rating for the joint.  He complained of pain and as early as his October 2011 VA examination, his right middle finger PIP joint sprain showed loss of range of motion.  The October 2011 and February 2012 VA examinations showed evidence of arthritis of the right middle finger joint.  He was treated with pain medication and stated that a TENS unit helped to distract him from the pain.  His right hand grip strength was 4/5 and there was no evidence reported of ankylosis or atrophy. 

Overall, the pertinent evidence shows that the Veteran's right middle finger PIP joint sprain disability was manifested by residuals with associated symptoms of pain, decreased strength and endurance, and decreased motion.  Although the Veteran testified that he had a gap between 1/2 to 1 inch of the fingertip and the proximal transverse crease of the palm, the medical evidence of record showed those findings to present a gap of less than a 1/2 inch gap.  Given the extent of right middle finger PIP joint sprain motion demonstrated, the Veteran is not entitled to a compensable disability rating under DC 5229 based strictly on right middle finger limitation of motion.  In cases such as this, where the limitation of motion is noncompensable, a 10 percent rating may be assigned for arthritis of a group of minor joints.  Although there is arthritis shown since October 2011, he does not have a group, only one, minor joint.  In light of the findings of painful motion with decreased functional ability and decreased hand grip, the Board finds that an increased rating of 10 percent rating is warranted for painful motion based on 38 C.F.R. § 4.59.

The Board has considered the Veteran's statements that the right middle finger PIP joint sprain is worse than reflected by the current rating.  Consideration has been given to the statements of the Veteran.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his right middle finger PIP joint sprain disability according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's right middle finger PIP joint sprain has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, a 10 percent, and no higher, rating for right middle finger PIP joint sprain is warranted for the entirety of the appellate period.  

Other Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the severity of the Veteran's right middle finger PIP joint sprain.  Specifically, the pain, limitation of motion and arthritis have been considered by the rating criteria.  Moreover, there is no showing that the right middle finger PIP joint sprain has caused marked interference with employment or has caused frequent periods of hospitalization.  Therefore, referral of the case for consideration of an extraschedular rating is not required.

Also, a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his right middle finger PIP joint sprain disability.  While he has described difficulties using a keyboard and holding a cane or brace with his right hand, the Veteran is in receipt of SSA disability which, according to the Veteran, does not involve his right middle finger at all.  There is no clinical or lay evidence that the Veteran's right middle finger PIP joint sprain disability renders him unable to follow a substantially gainful occupation.  Therefore, the Board finds that further consideration of a TDIU is not warranted.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran here is also service connected for depressive disorder.  However, there are no pertinent symptoms that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

						(CONTINUED ON NEXT PAGE)


ORDER

An initial 10 percent rating, and no higher, for right middle finger PIP joint sprain residuals, is granted, subject to the laws and regulations governing monetary benefits. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


